Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the RCE filed on 16 May, 2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1-8. (Canceled) 

9.	(Previously Presented)  A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
establish a network connection with a first client device, wherein traffic of the network connection is communicated between the first client device and the system via a network device; 
receive, from the first client device, an address of the network device;
receive, from the first client device, at least one connectivity detail regarding a first portion of the network connection that extends between the first client device and the network device and an indication of a first packet loss associated with the first portion of the network connection;
based at least in part on the at least one connectivity detail regarding the first portion of the network connection, determine a potential cause of the first packet loss; 
determine a second client device communicatively coupled to the system via a second network connection with the network device; and 
based at least in part on the potential cause of the first packet loss, check for a second packet loss experienced by the second client device associated with the second network connection.

10.	(Previously Presented)  The system of claim 9, 
wherein the second client device is determined based at least in part on the address of the network device. 

11.	(Previously Presented)  The system of claim 9, comprising further computer-executable instructions that, when executed, cause the one or more processors to:
check for the second packet loss experienced by the second client device by sending a query to the second client device, the query including a request for information regarding an application running on the second client device.

12.	(Currently Amended)  The system of claim 11, comprising further computer-executable instructions that, when executed, cause the one or more processors to: 
receive, in response to the query, a report indicating a connectivity status of the second client device;[[,]] and
correlate, based at least in part on the report from the second client device, the first packet loss to the first client device or to the network device.

13.	(Original)  The system of claim 9, wherein the address of the network device is a media access control (MAC) address.  

14.	(Original)  The system of claim 9, comprising further computer-executable instructions that, when executed, cause the one or more processors to:
determine the potential cause of the first packet loss by correlating the at least one connectivity detail with the indication of the first packet loss.

15.	(Currently Amended)  A method comprising:
establishing, by a server device, a network connection with a first client device, wherein traffic of the network connection is communicated between the first client device and the server device via a network device; 
receiving, from the first client device and at the server device, an address of the network device;
receiving, from the first client device and at the server device, connectivity details regarding a first portion of the network connection that extends between the first client device and the network device and an indication of a first packet loss associated with the first portion of the network connection 
based at least in part on the connectivity details regarding the first portion of the network connection, determining, by the server device, a potential cause of the first packet loss 
determining, by the server device, a second client device communicatively coupled to the network device via a second network connection; and 
based at least in part on the potential cause of the first packet loss, checking, by the server device, for a second packet loss experienced by the second client device associated with the second network connection.



16.	(Currently Amended)  The method of claim 15, further comprising:
determining the second client device based at least in part on the address of the network device

17.	(Currently Amended)  The method of claim 15[[16]], further comprising:
checking for the second packet loss experienced by the second client device by sending a query to the second client device, the query including a request for information regarding an application running on the second client device

18.	(Currently Amended)  The method of claim 17, further comprising: 
receiving, in response to the query, a report indicating a connectivity status of the second client device; and 
correlating, based at least in part on the report from the second client device, the first packet loss to the first client device or to the network device

19.	(Original)  The method of claim 15, wherein the address of the network device is a media access control (MAC) address.  

20.	(Original)  The method of claim 15, further comprising:
determining the potential cause of the first packet loss by correlating the connectivity details with the indication of the first packet loss.

21.	(Currently Amended)  A method comprising:
establishing, by a server device, a network connection with a first client device, wherein traffic of the network connection is communicated between the first client device and the server device via a network device; 
receiving, from the first client device and at the server device, an address of the network device;
receiving, from the first client device and at the server device, connectivity details regarding a first portion of the network connection that extends between the first client device and the network device and an indication of a first packet loss associated with the network device;
based at least in part on the connectivity details regarding the first portion of the network connection, determining a potential cause of the first packet loss associated with the network device; 
determining a second client device communicatively coupled to the network device via a second network connection; and
based at least in part on the potential cause of the first packet loss, checking for a second packet loss experienced by the second client device 

22.	(Previously Presented)  The method of claim 21, wherein the connectivity details include an indication of whether the network device is connected to the first client device via a wired connection or a wireless connection.

23.	(Previously Presented)  The method of claim 21, wherein the connectivity details include registration information of the first client device, the registration information related to the network connection.

24.	(Currently Amended)  The method of claim 21, further comprising: 
generating a report of the potential cause of the first packet loss; and 
sending the report to a display device.

25.	(Previously Presented)  The method of claim 21, further comprising: 
determining the potential cause of the first packet loss by correlating the connectivity details with the indication of the first packet loss.

26.	(Currently Amended)  The method of claim 21, further comprising: 
checking for the second packet loss by sending a query to the[[a]] second client device 


27.	(Previously Presented)  The method of claim 26, wherein the determining the potential cause of the first packet loss is based at least in part on receiving a response to the query sent to the second client device.

28.	(Previously Presented)  The method of claim 26, further comprising: 
receiving a response to the query from the second client device; and
differentiating whether the potential cause of the first packet loss is associated with the first client device or associated with the network device based on the response to the query.


Examiner’s Comment
Claims 9-28 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 9, 15 and 21. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
Holland (US 2019/0028560) teaches: 
“A system for measuring and monitoring performance of online content is provided. In one embodiment, the system includes an intermediary device, such as a web proxy, that receives client requests for content, such as requests for web pages. The device obtains the requested content, modifies it by applying one or more performance optimizations, and serves it to the client. The device also inserts code into the content for execution by the client to gather and report data reflecting, e.g., how quickly the client is able to get and process the content. The code includes information identifying the modifications the device made, and this is reported with the timing data, so that the effect on performance can be analyzed. In other embodiments, the device selects one of multiple versions of content, and the inserted code contains information identifying the selected version. The foregoing are merely examples; other embodiments are described herein.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.R/		               Examiner, Art Unit 2459             

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459